        Case 2:19-cv-03176-NIQA Document 23 Filed 01/25/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ANTONIA UDASCO-KIST                           :            CIVIL ACTION
           Plaintiff                           :
                                               :            NO. 19-3176
               v.                              :
                                               :
 THOMAS JEFFERSON                              :
 UNIVERSITY HOSPITALS, INC.                    :
           Defendant                           :

                                           ORDER

       AND NOW, this 25th day of January 2021, upon consideration of Defendant Thomas

Jefferson University Hospitals, Inc.’s motion for summary judgment, [ECF 16], Plaintiff Antonia

Udasco-Kist’s response in opposition, [ECF 20], and Defendant’s reply [ECF 21], it is hereby

ORDERED, for the reasons set forth in the accompanying Memorandum Opinion, that

Defendant’s motion for summary judgment is GRANTED. Accordingly, JUDGMENT is entered

in favor of Defendant Thomas Jefferson University Hospitals, Inc. and against Plaintiff Antonia

Udasco-Kist on all counts.

       The Clerk of Court is directed to mark this matter CLOSED.



                                           BY THE COURT:


                                           /s/ Nitza I. Quiñones Alejandro
                                           NITZA I. QUIÑONES ALEJANDRO
                                           Judge, United States District Court
